ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 6/19/20 wherein the specification and claims 31, 34, 39-41, 43, 44, and 48, 117, and 321 were amended; and claims 1-27, 33, 38, 42, 45-47, 49-57, 59-116, 118-120, 122-222, 224-320, and 322.
	Note(s):  Claims 28-32, 34-37, 39-41, 43, 44, 48, 58, 117, 121, 223, and 321 are pending.

The Examiner acknowledges receipt of the substitute specification filed 8/25/20.

APPLICANT’S INVENTION
The instant invention is directed to a composition comprising a radiolabeled sortase polypeptide composition as set forth in independent claim 28.  In addition, the invention contains claims directed to a radiolabeled protein composition as set forth in claim 48.  Still, the instant invention contains claims directed to a method of radiolabling a sortase substrate peptide as set forth in claim 58.  Also, the invention contains claims directed to a method of diagnosing, monitoring, and treating a subject as set forth in claim 117.  The invention contains claims directed to a method of site specificity radiolabeling as set forth in claim 121.  Furthermore, the instant invention contains claims directed to a radioactive protein as set forth in claim 223.
APPLICANT’S ELECTION
Applicant’s election of Group V (claim 223 and 321) in the reply filed on 8/2/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Hence, the restriction requirement is still deemed proper and is therefore made FINAL.
	Note(s):  The Examiner acknowledges Applicant’s election of the species wherein the protein is an antibody/antibody fragment; L1 is the amino acid sequence LXTGGG wherein X is any amino acid; and L2 is an optionally substituted heterocyclylene.  Initially, Applicant’s elected species was searched.  Claims 223 and 321 read on the elected species).  No prior art was found to reject the claim.  The search was expanded to the species in the cited prior art below.  The search was not further extended because prior art was found to reject the claims.

WITHDRAWN CLAIMS
Claims 28-32, 34-37, 39-41, 43, 44, 48, 58, 117, and 121 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention/species.

IMPROPER MARKUSH REJECTION
Claims 223 and 321 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of linkers and L2 substituents is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons.  The linker, L1, is directed to any amino acid sequence comprising at least four amino acids.  The number of possible combination is unlimited as the number of amino acids range from four to infinity and may be any amino acid sequence.  The second linker, L2, may be aliphatic, heteroaliphatic, arylene, heteroarylene, or a heterocyclylene.
	It is duly noted that the amino acid sequence of L1 and the linker of L2 do not contain a common core but comprise a wide variety of amino acids, linear structures, and rings optionally containing one or more heteroatom that may be linked in various orientations.  Thus, there is no common core consistent with the radioactive protein structure since the claims embrace species from various different chemical classes.
            In the instant case, if it is asserted that the claims share a common utility, namely they are used for imaging and diagnosis, the genus does not share a substantial structural feature essential to the utility which is a feature that is essential to the activity/function of the claimed species.  The only component that is probably consistent from one dye to the other is a carbon-carbon bond.  As a result, such a grouping would be repugnant to scientific classification because the carbon-carbon bond alone is not responsible for the utility of the entire molecule.  In addition, the wide variety of amino acid residues, linear structures, and rings optionally containing one or more heteroatom connected directly or indirectly to the carbon-carbon bond does not allow the genus to have an art recognized classification. 
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

103 REJECTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 223 and 321 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US Patent No. 9,267,127).
	Liu et al disclose kits/compositions that may comprise peptide substrate material (see entire document, especially, abstract).  Possible peptide substrate material is LPETG conjugated to GGG (column 6 lines 20-21) or any LPXT motif conjugated to a GGG motif (column 13, line 17).  A protein or peptide may be labeled with a detectable label such as 18F and incorporated into the peptide containing molecule (column 9, lines 4-15).  Thus, both Applicant and Liu et al disclose a composition comprising a protein that may be conjugated to a linker comprising at least four amino acid and an additional (optionally substituted) linker and 18F.  Hence, the inventions disclose overlapping subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        November 6, 2021